argues that the statute violates the constitutional proscription against
                cruel and unusual punishment because it imposes a sentence that is
                disproportionate to the offense, is greater than necessary to meet society's
                interests, and is overly severe when compared with the sentences imposed
                by other jurisdictions.
                            Because Williams has not demonstrated that the Legislature
                acted arbitrarily by increasing the punishment for lewdness with a child,
                see Goudge v. State, 128 Nev. „ 287 P.3d 301, 304 (2012) ("[T]he
                Legislature is empowered to define crimes and determine punishments, as
                long as it does so within constitutional limits. Moreover, it is within the
                Legislature's power to completely remove any judicial discretion to
                determine a criminal penalty by creating mandatory sentencing schemes."
                (internal citation and quotation marks omitted)), nor supported his cruel-
                and-unusual-punishment argument with tangible evidence, he has not
                made a clear showing that the statute is invalid. Accordingly, we
                            ORDER the judggzent of conviction AFFIRMED.




                                          Gibbons


                                                                                     ,J.
                                                                Saitta



                cc: Hon. Patrick Flanagan, District Judge
                     Karla K. Butko
                     Attorney General/Carson City
                     Washoe County District Attorney
                     Washoe District Court Clerk
SUPREME COURT
        OF
     NEVADA

                                                     2
(0) 1947A

                                                         LtE5        -